Citation Nr: 1544336	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  13-18 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to an initial rating greater than 30 percent for ischemic heart disease associated with herbicide exposure.

3.  Entitlement to an effective date prior to June 21, 2011 for service connection for ischemic heart disease associated with herbicide exposure.  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2015, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  In May 2015, the Board remanded the appeal for additional development.  In June 2015, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to an initial rating greater than 30 percent for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Erectile dysfunction was first shown many years following service and the preponderance of the evidence is against finding that it is proximately due to or aggravated by service-connected disability, to include prostate cancer, PTSD, and/or ischemic heart disease.  

2.  The Veteran served in Vietnam and was granted service connection for ischemic heart disease (a covered herbicide disease) effective June 21, 2011.  

3.  On several occasions during the period from May 3, 1989 to August 30, 2010, VA denied service connection for heart problems; medical evidence shows the heart problem at the time of those denials was atrial fibrillation, which may not reasonably be construed as ischemic heart disease.  

4.  The Veteran did not meet all eligibility requirements for a grant of presumptive service connection for ischemic heart disease associated with herbicide exposure as of the effective date of the liberalizing law (August 30, 2010).  

5.  The earliest medical evidence showing a diagnosis of ischemic heart disease is dated October 4, 2010.  


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in service and is not secondary to service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  

2.  The criteria for an effective date of October 4, 2010, but no earlier, for the grant of service connection for ischemic heart disease are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.309(e), 3.400, 3.816 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in October 2010 and June 2012, VA notified the Veteran of the information and evidence needed to substantiate a service connection claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The letters also provided notice of how VA assigns disability ratings and effective dates.  The effective date issue is "downstream" in that it arose following the initial grant of service connection and additional notice is not required.  The claims were most recently readjudicated in the August 2015 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, private medical statements, VA medical records and Social Security Administration records.  The Board acknowledges that it is remanding the rating issue to obtain private medical records.  Records of recent diagnostic testing for cardiac issues are not considered pertinent to the service connection or effective date issues being decided herein.  Thus, the Board finds no basis for deferring these issues pending the requested development.  

VA obtained numerous opinions on the erectile dysfunction issue and also obtained an opinion addressing the nature of the Veteran's cardiac disorder at the time of the prior denials.  On review, the opinions of record are collectively adequate and additional examinations or opinions are not necessary.  

The Veteran testified at a videoconference hearing and the VLJ's actions supplemented the VCAA and complied with any hearing-related duties.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2015).  

Analysis

Service connection

In May 2012, the Veteran submitted a claim for service connection for erectile dysfunction related to prostate cancer.  In August 2012, the RO denied service connection for erectile dysfunction.  The Veteran disagreed with the decision and perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the decision of the United States Court of Appeals (Court) in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Veteran does not assert that his erectile dysfunction first manifested during service and service treatment records are negative for any such findings.  Erectile dysfunction was not shown until many years following discharge and service connection on a direct basis is not warranted.  

At the hearing, the Veteran testified that his erectile dysfunction started shortly after being medicated for heart problems and PTSD and that it got worse with the prostate cancer.  The Veteran is currently service-connected for PTSD, prostate cancer and ischemic heart disease.  

An October 2004 VA cardiology consult notes the Veteran was experiencing erectile dysfunction most likely from his beta blocker.  

On VA examination in June 2012, the Veteran reported that his erectile dysfunction began 10 years ago in approximately 2002.  The examiner stated that the erectile dysfunction was less likely than not related to prostate cancer as it was diagnosed in 2005 with subjective reports since 2002, prior to the diagnosis of prostate cancer in 2012.  

On VA prostate cancer examination in April 2013, the examiner opined that the erectile dysfunction was less likely than not due to service-connected disability.  In support, the examiner stated that the Veteran was diagnosed with prostate cancer in 2011/2012 and reported that the erectile dysfunction started around 1997 and he felt it was related to taking Metoprolol for his heart condition.  VA records show first mention of erectile dysfunction in 2000 and that he was taking Metoprolol at that time for a history of atrial fibrillation.  The examiner further noted that the erectile dysfunction was at least as likely as not related to taking Metoprolol (a beta blocker), which the Veteran was taking for atrial fibrillation, not ischemic heart disease.  

VA prostate cancer examinations dated in August 2014 and February 2015 indicate that the etiology of erectile dysfunction is prostate cancer.

A June 2015 statement from the Veteran's private cardiologist, Dr. G., indicates that by their assessment, atrial fibrillation is related to ischemic heart disease and that the erectile dysfunction was exacerbated by medications given for treatment of atrial fibrillation and ischemic heart disease.  

Additional VA opinion was obtained in July 2015.  The examiner provided a negative opinion as follows:  

Review of the veteran's treatment records in VBMS shows the veteran first complained of ED [erectile dysfunction] in Sept 2000.  Evaluation included labs on 9/20/00 & 4/9/01 which showed slightly low testosterone levels.  [...]  As veteran's prostate cancer wasn't diagnosed until years later in 2012 and he didn't undergo treatment for prostate cancer with XRT until 2014, his ED was less likely than not proximately caused by prostate cancer or treatment for prostate cancer.  Ischemic heart disease [IHD] would less likely than not proximately cause ED; rather, many risk factors for ED are also risk factors for IHD and underlying atherosclerosis/endothelial dysfunction may result in both ED and IHD, but IHD would less likely than not proximately cause ED.  Additionally, as noted in the attached medical opinion regarding the veteran's history of a-fib, there is in this examiner's opinion insufficient evidence to support a current diagnosis of IHD in this veteran.  Thus, IHD less likely than not proximately caused or aggravated the veteran's ED.  Finally, the veteran's ED is also less likely than not proximately due to his PTSD.  Records indicate veteran has long-standing history of PTSD, with PTSD symptoms documented since at least 1989 per records in VBMS, which was years prior to first complaints of ED.  Thus, there is no chronological association demonstrated between PTSD and ED; if the veteran's ED was of psychogenic origin one would reasonably expect it to have begun more proximate to onset of PTSD symptoms.  Additionally, the 9/22/00 VA Primary Care record which documented the veteran's initial complaint of ED explicitly noted "He was started on zoloft two years ago, but he denies any worsening of [symptoms] at that time," and veteran has remained on zoloft (sertraline).  Thus, ED was also less likely than secondary to or aggravated by treatment for PTSD.  It is at least as likely as not that the veteran's ED is related to his long standing treatment for paroxysmal a-fib with metoprolol as beta blockers can be a cause of ED.  However, veteran is not presently service-connected for a-fib.  [...]

In support of his opinion, the examiner cited to medical literature discussing erectile dysfunction, to include the use of beta blockers.  As concerns aggravation, the examiner stated that the Veteran's baseline problem was with achieving and maintaining an erection and his interest in sex is decreased because of these symptoms.  The examiner further stated that the current severity of the erectile dysfunction was not greater than the baseline.  Thus, the Board finds no evidence of secondary aggravation.  

As set forth, the claims folder contains evidence both for and against the claims.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board acknowledges the positive opinions rendered on VA prostate cancer examinations in August 2014 and February 2015.  These opinions, however, are not supported by any rationale and do not address the fact that the Veteran's erectile dysfunction had its onset prior to the prostate cancer.  The Board also acknowledges the June 2015 statement from Dr. G., but notes it is not supported by any rationale.  Accordingly, these positive statements are not considered probative.  

The Board finds the most recent VA opinion highly probative.  It was based on a thorough review of the claims folder and supported by adequate rationale, to include consideration of medical literature.  The evidence of record simply does not support a finding that the current erectile dysfunction is proximately due to or aggravated by service-connected disability.  In making this determination, the Board acknowledges the evidence indicating the Veteran's erectile dysfunction is related to the use of beta blockers for atrial fibrillation, but notes that the Veteran is not service-connected for this disorder.  While Dr. G.'s June 2015 statement suggests a relationship between atrial fibrillation and ischemic heart disease, it is not supported by rationale and is not probative.  Additionally, the July 2015 VA examiner stated that atrial fibrillation was less likely secondary to ischemic heart disease.  A subsequent opinion in August 2015 specifically states that review of the literature has not established a causal relationship between the two conditions.  

In summary, the Veteran's erectile dysfunction is not related to service or service-connected disability.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

Earlier effective date for service connection for IHD

A September 2010 deferred rating decision notes that the Veteran had a diagnosis of atrial fibrillation and requested a VA examination to determine whether there was ischemia.  In January 2011, the RO denied service connection for ischemic heart disease, for purposes of entitlement to retroactive benefits.  The Veteran perfected an appeal of this decision.  

In March 2012, the service connection appeal was resolved when the RO granted service connection for ischemic heart disease associated with herbicide exposure effective June 21, 2011.  The assigned effective date was based on a June 21, 2011 statement (received in September 2011) from the Veteran's private physician, Dr. G., which states he had coronary artery disease and chronic ischemic heart disease.  The Veteran disagreed with the effective date and perfected this appeal.  

At the hearing, the Veteran testified that his heart problems did not start in 2011 and that he has had the same symptoms for a long time.  He wanted an effective date from 1994.  In a June 2015 statement, the Veteran argued that the effective date should be from the year 1990 because his initial claim for heart problems was filed at that time.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  
38 C.F.R. § 5110(a).  More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

In cases involving presumptive service connection due to herbicide exposure there is an exception to the effective date provisions.  VA has issued special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the Nehmer case.  38 C.F.R. § 3.816; see Nehmer v. United States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), Nehmer v. United States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Admin., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

A Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  A "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in § 3.309(e).  38 C.F.R. § 3.816(b)(2).  Ischemic heart disease was added to the list of presumptive disabilities effective August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  

The Veteran's DD Form 214 confirms service in Vietnam and he is currently service-connected for a covered disease, namely ischemic heart disease.  The effective dates for compensation pursuant to Nehmer are set forth at 38 C.F.R. § 3.816(c).  

Most relevant here, 38 C.F.R. § 3.816(c)(2) provides that if the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

Review of the claims folder shows that in November 1990, the RO denied service connection for heart problems essentially based on a finding that heart problems were not shown by the evidence of record.  In November 1994, the RO denied service connection for a heart condition because new and material evidence had not been submitted to reopen the claim.  Evidence at that time showed the Veteran had been hospitalized for atrial fibrillation.  The Veteran did not appeal these decisions and they are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

In September 1997, the RO again determined that new and material evidence had not been submitted to reopen a claim of service connection for a heart condition.  Evidence at that time showed an intermittent history of atrial fibrillation.  The Veteran perfected an appeal of this decision.  At a November 1998 RO hearing, the hearing officer asked the Veteran what was wrong with his heart.  He testified that his doctor found he had an irregular heartbeat.  Thereafter, the Veteran also perfected an appeal regarding an earlier effective date for TDIU and an increased rating for PTSD.  Following a grant of TDIU effective February 13, 1999, the Veteran indicated he was withdrawing his appeal.  Pursuant to the Veterans Appeals Control and Locator System (VACOLS), the appeal as to the heart condition was also withdrawn.  Accordingly, the September 1997 decision is also final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Board's denials of the claims for service connection for heart problems/condition occurred within the dates defined by 38 C.F.R. § 3.816(c)(2) (May 3, 1989 to August 31, 2010).  Notwithstanding, the Board must consider whether the prior claims for "heart problems" can reasonably be construed as a claim for the covered disease (ischemic heart disease) for which compensation was ultimately awarded.  By regulation, the term ischemic heart disease does not include any other conditions that do not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note (2).  

On review, the medical evidence at the time of the prior denials showed treatment for atrial fibrillation.  The question then, is whether atrial fibrillation can reasonably be construed as ischemic heart disease.  In the May 2015 remand, the Board requested an opinion on this question.  An August 2015 VA opinion responds as follows:

Ischemic heart disease (IHD) frequently referred as Coronary artery disease (CAD) is generally used to refer to the pathologic process affecting the coronary arteries (usually atherosclerosis and decreased blood flow to the heart muscle) causing angina pectoris, myocardial infarction, silent myocardial ischemia, and cardiac mortality that result from coronary artery disease.  Atrial fibrillation is an arrhythmia that has been found in patients with or without IHD and the review of the literature has not established causal relationship between the 2 conditions.  Therefore A.FIB cannot reasonably be construed as IHD.  

The Board acknowledges the statements from the Veteran's private cardiologist that the atrial fibrillation is related to coronary artery disease.  The private physician provides no rationale for this opinion and it is not probative.

On review, the Board finds the August 2015 VA opinion probative as it was supported by adequate rationale to include review of literature.  Thus, the more probative evidence shows that VA's prior denials of service connection for heart problems (atrial fibrillation) cannot reasonably be construed as the same covered disease for which service connection was awarded (ischemic heart disease).  

In making this determination, the Board acknowledges that the code sheets listed the prior denials for heart problems under Diagnostic Code 7005, which addresses coronary artery disease.  Considering the medical evidence, a more appropriate diagnostic code would have been one pertaining to arrhythmias (Diagnostic Codes 7010-7011).  Regardless, the assignment of a diagnostic code for record keeping purposes, in and of itself, does not establish the prior denials were for ischemic heart disease.  Accordingly, an earlier effective date is not warranted pursuant to Nehmer.   

If the requirements of (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4).  

As set forth, ischemic heart disease was added to the list of Agent Orange presumptive disabilities as of August 31, 2010.  The effective date of an award of service connection granted pursuant to a liberalizing law or VA administrative issue is the effective date of the liberalizing law or administrative issue, if the claim is received within one year after such date.  The effective date of such an award shall not be earlier than the effective date of the liberalizing law or administrative issue.  38 U.S.C.A. § 5110(g), 38 C.F.R. § 3.114. 

In this particular case, the Veteran's claim was reviewed on the initiative of VA within one year from the effective date of the law.  See September 2010 deferred rating decision.  Thus, the earliest possible effective date under 38 C.F.R. § 3.114 would be August 31, 2010.  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a).  

Pursuant to the March 2012 rating decision, the RO assigned an effective date of June 21, 2011 based on a finding that this was the first date a diagnosis of coronary artery disease was shown.  Review of the record, however, shows that the first competent evidence of ischemic heart disease was in an October 4, 2010 statement (received in July 2011) from a private cardiologist, Dr. G.  This statement indicates that he was the physician caring for the Veteran and that he had coronary artery disease and chronic ischemic heart disease.  The evidence of record does not show that the Veteran met all eligibility criteria as of August 31, 2010.  Accordingly, an earlier effective date is not warranted under § 3.114.  

An earlier effective date, however, is warranted under 38 C.F.R. § 3.400.  That is, the claim was reviewed based on a VA initiative in September 2010 and the private medical statement shows a diagnosis of ischemic heart disease as of October 4, 2010.  The Board acknowledges that the October 2010 VA examination diagnosed atrial fibrillation and hyperlipidemia and did not include a diagnosis of ischemic heart disease.  Nonetheless and resolving reasonable doubt in the Veteran's favor, the Board finds that an effective date of October 4, 2010 for the grant of service connection for ischemic heart disease is established.  See 38 C.F.R. §§ 3.102, 3.400.  


ORDER

Service connection for erectile dysfunction is denied.  

An effective date of October 4, 2010, for the grant of service connection for ischemic heart disease is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

In March 2012, the RO granted service connection for ischemic heart disease and assigned a 30 percent rating.  The Veteran disagreed with the rating and perfected this appeal.  

Pursuant to the May 2015 remand, the Veteran underwent a VA examination in July 2015.  The examiner discussed medical evidence of record in detail, to include the Disability Benefits Questionnaires (DBQ) recently completed by the Veteran's private physician.  The examiner stated "none of the reports from the diagnostic studies that DBQ indicates were performed on 4/20/15 & 5/19/15 have been provided, and therefore that information is not available to me for review at this time.  Recommend veteran submit all treatment records, including study reports, from Dr. [G] to RO for consideration."  

A remand is necessary to provide the Veteran an opportunity to submit the referenced records.  If additional records are received, an addendum opinion should be obtained.  

Updated VA records should also be obtained on remand.  Records from the VA Medical Center in Charleston, South Carolina were last added to VBMS in June 2015.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to complete an authorization for release of records, to include diagnostic studies, from his private cardiologist, Dr. G.  If a completed authorization is received, these records should be requested in accordance with 38 C.F.R. § 3.159(c)(1).

2.  If records are received from Dr. G., these should be forwarded to the July 2015 VA ischemic heart disease examiner for review and any necessary addendum regarding the current severity of any ischemic heart disease.  

3.  Obtain any relevant records from the VA Medical Center in Charleston, South Carolina, for the period from June 2015 to the present.  

4.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to an initial rating greater than 30 percent for ischemic heart disease.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


